Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Board of Directors Old Line Bancshares, Inc. Bowie, Maryland We hereby consent to the incorporation by reference in this Form S-8of our report dated March 20, 2013, relating to the consolidated financial statements of Old Line Bancshares, Inc. (the Company), which report appears in the Company's Form 10-K for the year ended December31, 2012. Baltimore, Maryland September 30, 2013 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX 410-583-7061 Website:www.Rowles.com
